                Case 20-32100 Document 50 Filed in TXSB on 12/01/20 Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS


In      Nelson Richard
Re:     Debtor                                         Case No.: 20−32100                                      ENTERED
                                                       Chapter: 13                                             12/01/2020




                               ORDER RESETTING CONFIRMATION HEARING

      1. The hearing on confirmation of the Debtor(s)' proposed plan is continued until 1/12/21 at 11:00 AM.


      Signed and Entered on Docket: 12/1/20.
